DETAILED ACTION
This office action is in response to applicant’s filing dated May 17, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.
 

Status of Claims
Claim(s) 1-22 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed May 17, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1 and 10-15.  Claim(s) 23-32 were previously canceled.
Applicants elected without traverse Group I, drawn to a method of preventing or inhibiting fibrosis in a human comprising administering to a human at least one of Compounds 1-58, or any combination thereof as the elected invention and (i-c) the activity of at least NEU3 in desialylating SAP is inhibited as the effect species and Compound 1:  

    PNG
    media_image1.png
    129
    303
    media_image1.png
    Greyscale

as the elected compound species in the reply filed on February 6, 2020.  The requirement is still deemed proper.  Claim(s) 2-4, 6-9, and 13-22 remain withdrawn.
	The Examiner notes that Compound 1 and previously examined Compound 15 no longer read on the instant claims.  Thus, Examination has been expanded to encompass Compound 31:

    PNG
    media_image2.png
    228
    305
    media_image2.png
    Greyscale

wherein R1 is -OH and R2 is -H.
	Claims 1, 5, and 10-12 are presently under examination as they relate to the elected species: the activity of at least NEU3 in desialylating SAP is inhibited and Compound 1 and expanded species Compound 31.

Priority
The present application is a continuation of PCTUS/2017/050435 filed on September 7, 2017, which claims benefit of US Provisional Application No. 62/384,987 filed on September 8, 2016.  The effective filing date of the instant application is September 8, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al (JP 2015-30715, translation obtained from Espacenet, September 20, 2021, cited in a previous Office Action) in view of Zou et al (Bioorganic & Medicinal Chemistry Letters, 2010; 20(24):7529–7533, cited in the IDS filed November 6, 2020).
Regarding claims 1 and 5, Honda teaches a pharmaceutical composition for preventing and/or treating pulmonary fibrosis, including idiopathic pulmonary fibrosis (IPF) [0006]; a pharmaceutical composition for preventing and/or treating pulmonary fibrosis which comprises a compound having a sialidase inhibitor activity wherein the compound having a sialidase inhibitor activity is zanamivir [0009].  Moreover, Honda teaches usual interstitial pneumonia (UIP) is characterized by fibrotic lesions exhibiting spatial and temporal heterogeneity between normal lung tissues; idiopathic interstitial pneumonia (IIP), which is characterized by advanced fibrosis and constrained ventilatory impairment, is called idiopathic Pulmonary Fibrosis (IPF) [0002].  Thus, idiopathic pulmonary fibrosis reads on pulmonary interstitial fibrosis.  Thus, Honda teaches a method of preventing and/or treating pulmonary interstitial fibrosis comprising administering a sialidase inhibitor.  
Honda does not explicitly teach except wherein the compound is the claimed compound, Compound 31.
However, Zou teaches mammalian sialidase enzymes are a family of glycosyl hydrolases which cleave the terminal sialic acid residue from glycoproteins and glycolipids (page 7529, left, 1st paragraph); currently identified members of the sialidase enzyme family in humans consist of NEU1, NEU2, NEU3, and NEU4 (page 7529, left, last paragraph); zanamivir is a NEU3 inhibitor (Table 1).  Zou teaches Compound 6 (Scheme 2): 

    PNG
    media_image3.png
    161
    259
    media_image3.png
    Greyscale

the azide derivative 6 has slightly reduced potency when compared to DANA (70 ± 20 µM) (page 7530, right, last paragraph).  This compound reads on instantly claimed Compound 31.
Since Honda teaches a method of treating method of preventing and/or treating pulmonary interstitial fibrosis comprising administering with a sialidase NEU3 inhibitor, and since Zou teaches that Compound 31 is a sialidase NEU3 inhibitor, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any sialidase inhibitor) for another (Compound 31) with an expectation of success, since the prior art establishes that both function in similar manner.
 

Regarding claim 10, Honda teaches the "administration" in the present invention can be performed by a route such as oral [0043].  Orally reads on systemically.
Regarding claim 11, Honda teaches preferably zanamivir is nasal (inhalation) but are not particularly limited [0043].  By broadest reasonable interpretation, inhalation reads on local administration in at the lung.

Regarding claim 12, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).). 
Taken together, all this would result in the practice of the method of claims 1, 5, and 10-12 with a reasonable expectation of success.
Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.

Conclusion
Claims 1, 5, and 10-12 are cancelled.
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628